 
Exhibit 10.1
 
 
AGREEMENT
 
This AGREEMENT (“Agreement”) is made and entered into as of April 27, 2009, by
and among Island Broadcasting Company, a New York general partnership
(“Island”), Echo Broadcasting Group, Inc., a New York corporation (“Echo”) and
Mega Media Group, Inc., a Nevada corporation (“Mega,” and together with Island
and Echo, the “Parties,” an each, a “Party”).


Recitals
 
A.  Island and Echo are parties to that certain Time Brokerage Agreement, dated
November 1, 2005, as amended November 9, 2007, and further amended January 9,
2009 (the “TBA”), relating to the programming provided by Echo to Island’s low
power television station’s ancillary audio service operating on 87.74 mHz at New
York, New York; and
 
B.  For purposes of further amending and clarifying the terms of the TBA,
primarily with respect to Echo’s payment of fees to Island pursuant thereto,
Island and Echo have agreed to execute an Amended and Restated Time Brokerage
Agreement of even date herewith (the “Amended and Restated TBA”); and
 
C.  Island’s willingness to execute the Amended and Restated TBA is conditioned
upon the satisfaction of unpaid fees owed by Echo to Island under the TBA; and
 
D.  Mega, the parent company of Echo, is willing to satisfy Echo’s payment
obligations to Island under the TBA by issuing to Island that number of shares
of Mega common voting stock which, when combined with Island’s currently held
shares of Mega common voting stock, will equal a 9.9% common voting stock
interest in Mega, in accordance with the terms and conditions set forth below,
and Island is willing to acquire such shares of Mega common voting stock in
satisfaction of Echo’s payment obligations under the TBA in accordance with the
terms and conditions set forth below.
 
Now, therefore, for and in consideration of the mutual covenants herein
contained, the Parties, intending to be legally bound, agree as follows:
 
1.           Acknowledgement of Payment Obligation Under the TBA.  Echo and Mega
hereby acknowledge that as of the date hereof, Echo owes to Island the sum of
$1,090,000.00 (One Million Ninety Thousand Dollars) in unpaid fees under the TBA
(the “Obligation”).
 
2.           Satisfaction of Obligation.  The Obligation shall be satisfied in
accordance with the following terms and conditions:
 
a.  Issuance of Mega Common Voting Stockto Island.  The Parties acknowledge that
Island currently holds 4,000,000 shares of Mega common voting stock.  Within
three business days of the execution of this Agreement, Mega shall issue to
Island that number of additional shares of Mega common voting stock that will
immediately increase Island’s holdings in Mega to 9.9% of the issued and
outstanding Mega common voting stock, and Mega shall immediately thereafter
deliver to Island stock certificates evidencing the issuance of such additional
shares of Mega common voting stock to Island.
 
 
 
1

--------------------------------------------------------------------------------

 
 
b.  Satisfaction of Obligation.  Island acknowledges and agrees that the
issuance of Mega common voting stock to Island as provided in Paragraph 2(a)
above, and the non-dilution of Island’s interest in Mega common voting stock, as
set forth in Paragraph 2(b) above, shall satisfy the Obligation, and Mega and
Echo acknowledge and agree that Island shall have no obligation to provide any
other consideration for any shares of Mega common voting stock issued to Island
pursuant to this Agreement.
 
3.           Representations and Warranties of Mega.  Mega hereby represents and
warrants to Island as follows:
 
a.  Due Authorization. Mega has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement, and this
Agreement has been duly authorized and validly executed and delivered by Mega
and constitutes a legal, valid and binding agreement of Mega enforceable against
Mega in accordance with its terms, except as rights to indemnity and
contribution may be limited by state or federal securities laws or the public
policy underlying such laws, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' and contracting parties' rights generally and except as
enforceability may be subject to general principles of equity.


b.  Non-Contravention. The execution and delivery of this Agreement, the
issuance of shares of Mega common voting stock  to Island under this Agreement,
the fulfillment of the terms of this Agreement and the consummation of the
transactions contemplated hereby will not (A) conflict with or constitute a
violation of, or default (with or without the giving of notice or the passage of
time or both) under, (i) any material bond, debenture, note or other evidence of
indebtedness, or under any material lease, contract, indenture, mortgage, deed
of trust, loan agreement, joint venture or other agreement or instrument to
which Mega is a party or by which it or its properties or assets are bound, (ii)
the charter, by-laws or other organizational documents of Mega, or (iii) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to Mega or its properties or
assets, or (B) result in the creation or imposition of any lien, encumbrance,
claim, security interest or restriction whatsoever upon any of the material
properties or assets of Mega or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which Mega is a party or
by which any of it or its properties or assets are bound or to which any of the
property or assets of Mega is subject. No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, or other governmental body in the United States is
required for the execution and delivery of this Agreement and the valid issuance
of shares of Mega common voting stock to Island pursuant to this Agreement,
other than such as have been made or obtained, and except for any securities
filings required to be made under federal or state securities laws.
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
c.  Capitalization. As of the date hereof, the authorized capital stock of Mega
consists of 500,000,000 shares of common stock, par value $0.001 per share,  As
of the date hereof , there are 270,474,063 shares of common stock issued and
outstanding, and no shares of preferred stock issued and outstanding.  The
number of shares of Mega common voting stock to be immediately issued to Island
pursuant to this Agreement shall be 25,279,614 which, along with the 4,000,000
shares of Mega common voting stock currently held by Island, amounts to 9.9% of
the issued and outstanding shares of Mega common voting stock .  The shares of
Mega common voting stock  to be issued pursuant to this Agreement have been duly
authorized, and when issued in accordance with the terms of this Agreement will
be duly and validly issued, fully paid and non-assessable.  No preemptive right,
co-sale right, right of first refusal or other similar right exists with respect
to the shares of Mega common voting stock to be issued to Island.


d.  No Violations.  Mega is not (i) in violation of its charter, bylaws, or
other organizational document, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to Mega, which violation, individually or in the
aggregate, would have a material adverse effect on the business or financial
condition of Mega or (ii) in default (and there exists no condition which, with
or without the passage of time or giving of notice or both, would constitute a
default) in any material respect in the performance of any bond, debenture, note
or any other evidence of indebtedness in any indenture, mortgage, deed of trust
or any other material agreement or instrument to which Mega is a party or by
which Mega is bound or by which the properties or assets of Mega are bound,
which would be reasonably likely to have a material adverse effect upon the
business or financial condition of the Company.
 
4.           Representations and Warranties of Island.  Island hereby represents
and warrants to Mega and Echo as follows:
 
Power and Authority. (i) Island has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and (ii) this Agreement constitutes a valid and
binding obligation of Island enforceable against Island in accordance with its
terms, except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, and except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' and contracting
parties' rights generally and except as enforceability may be subject to general
principles of equity.
 
5.           Covenant of Mega. In recognition of the fact that each stock
certificate issued to Island pursuant to this Agreement shall be issued with a
restrictive legend because all shares of Mega common voting stock issued to
Island hereunder are restricted securities within the meaning of applicable
rules and regulations of the Securities and Exchange Commission (“SEC”), after
such shares become freely tradable in accordance with applicable SEC rules and
regulations and upon the request of Island, Mega shall take all necessary steps
to obtain the removal of the restrictive legends on such stock certificates and
shall take any other steps reasonable necessary to permit Island to offer such
shares for sale.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement embodies the entire agreement
and understanding of the Parties and supersedes any and all prior agreements,
arrangements and understandings relating to matters provided for herein.  No
amendment, waiver of compliance with any provision or condition hereof, or
consent pursuant to this Agreement will be effective unless evidenced by an
instrument in writing signed by the Parties.
 
(b)           Headings. The headings to the paragraphs of this Agreement are for
convenience only and will not control or affect the meaning or construction of
any of the provisions of this Agreement.
 
(c)           Governing Law.  The construction and performance of the Agreement
will be governed by the laws of the State of New York, without regard to the
application of conflicts of law principles.
 
(d)           Notices.  Any notice, demand or request required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been duly delivered and received on the date of personal delivery; on the third
day after deposit in the U.S. mail if mailed by registered or certified mail,
postage prepaid and return receipt requested; and on the day after delivery to a
nationally recognized overnight courier service if sent by an overnight delivery
service for next morning delivery, and shall be addressed to the Parties at the
following addresses:
 
To Island:                              Island Broadcasting Company
c/o Richard Bogner
4 Hunters Lane
Roslyn, New York  11576


With a copy to:                    Shelley Sadowsky, Esquire
Dickstein Shapiro LLP
1825 Eye Street, NW
Washington, D.C.  20006-5403


To Echo:                                Echo Broadcasting Group, Inc.
1122 Coney Island Avenue, STE 210
Brooklyn, NY 11230
Attention:  Alex Shvarts


With copy to:                        Michael R. Koblenz, Esquire
Mound Cotton Wollan Greengrass
One Battery Park Plaza
24 Whitehall Street
New York, NY 10004
 
 
 
4

--------------------------------------------------------------------------------

 

 
To Mega:                               Mega Media Group, Inc.
1122 Coney Island Avenue, STE 210
Brooklyn, NY 11230
                Attention:  Alex Shvarts


The Parties may change their addresses for the purpose of notice by giving
notice of such change in accordance with the provisions of this paragraph.
 
(e)           Severability.  If any provision of this Agreement or the
application thereof to any person or circumstances shall be determined in any
judicial or administrative proceeding to be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
 
(f)           Beneficiaries.  Nothing in this Agreement, express or implied, is
intended to confer on any person other than Island, Echo and Mega and their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.
 
(g)           Further Assurances.  The Parties agree to perform (or procure the
performance of) all further acts and things, and execute and deliver (or procure
the execution and delivery of) such further documents, as may be required by law
or as any Party hereto may reasonably require, to implement and/or give effect
to this Agreement and the transactions contemplated by it and for the purpose of
vesting in Island the shares of Mega common voting stock to be issued to it
pursuant to this Agreement.
 
                                (h)           Resolution of Disputes.  The
Parties agree to mediate any dispute or claims arising between them out of this
Agreement before resorting to arbitration.  The Parties agree to submit any
dispute to mediation before the American Arbitration Association
(“AAA”).   Mediation fees, if any, shall be divided equally between the Parties.
 If any Party commences an arbitration or court action based on a dispute or
claim under this Agreement without first attempting to resolve the matter
through mediation, then in the discretion of the arbitrators or judge, that
Party shall not be entitled to recover attorneys’ fees even if such fees would
otherwise be available to that Party in any such arbitration.  The Parties
further agree that any dispute or claim in law or equity arising between them
out of this Agreement which is not settled through mediation, shall be decided
by neutral, binding arbitration and not by court action.  The dispute shall be
submitted to binding arbitration in accordance with the rules of AAA, however,
the Parties may agree in writing to use different rules and/or
arbitrators.  Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.
 
(i)           Counterpart Signatures.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument, [and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other parties].  Each Party shall be bound by its facsimile or
PDF signature.
 
 

 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the day and year first above written.




ISLAND BROADCASTING COMPANY
 


 
By:__________________________
Richard D. Bogner, Partner
 


 
ECHO BROADCASTING GROUP, INC.
 


 
By:__________________________
 
     Name:
     Title: President
 


 
MEGA MEDIA GROUP, INC.
 


By:____________________________
     Name:
     Title

 
 
 
6

--------------------------------------------------------------------------------